Case: 17-50336    Document: 00514756643      Page: 1   Date Filed: 12/11/2018




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT


                                 No. 17-50336                  United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                           December 11, 2018
                                                                 Lyle W. Cayce
SAMMIE LEE FORD, JR.,                                                 Clerk


                                           Petitioner–Appellant,

versus

LORIE DAVIS, Director,
Texas Department of Criminal Justice, Correctional Institutions Division,

                                           Respondent–Appellee.




                Appeals from the United States District Court
                      for the Western District of Texas




Before SMITH, BARKSDALE, and HO, Circuit Judges.
JERRY E. SMITH, Circuit Judge:

      Sammie Ford sought habeas corpus relief, claiming ineffective assistance
of counsel (“IAC”) when his attorney failed to convey a plea offer to him. Rely-
ing on the state court’s factual findings, the district court dismissed the peti-
tion as time-barred and procedurally foreclosed. Because the presumption of
correctness extends to implicit findings of fact, we affirm.
    Case: 17-50336      Document: 00514756643     Page: 2    Date Filed: 12/11/2018



                                  No. 17-50336
                                         I.
      Ford was charged with aggravated robbery and possession of a controlled
substance with intent to deliver. After pleading not guilty, he was convicted
and sentenced to forty years’ concurrent imprisonment on each charge. The
Texas Court of Criminal Appeals (“TCCA”) refused his petitions for discretion-
ary review and denied his applications for habeas corpus relief.

      In November 2014, Ford filed two pro se federal habeas petitions, claim-
ing, inter alia, that his attorney was ineffective in failing to inform him of a
plea offer of eight years. The state asserted that the claim was time-barred
under the one-year statute of limitations in the Antiterrorism and Effective
Death Penalty Act of 1996 (“AEDPA”), which period began to run on August 7,
2012—the date on which judgment became final. See 28 U.S.C. § 2244(d)(1)(A).
Ford responded that the period should have commenced on October 7, 2013—
the date when he first discovered the plea deal by reading an affidavit submit-
ted by his trial attorney. See id. § 2244(d)(1)(D).

      The district court agreed, as “common sense” suggested, that Ford may
have first learned of the plea offer through the affidavit. Because state habeas
proceedings were pending in October 2013, the court tolled limitations until
January 2014 and ruled that Ford’s claim was thus timely. See id. § 2244(d)(2).
After the state conceded that the IAC claim might not be procedurally barred,
the court held the case in abeyance to allow Ford an opportunity to exhaust his
claim in state court.

      The TCCA dismissed the claim as a subsequent habeas application un-
der TEX. CODE CRIM. PRO. ANN. art. 11.07, § 4(a)–(c). Texas law prohibits its
courts from considering a successive habeas petition unless the factual basis of
the claim was unascertainable through the exercise of reasonable diligence be-
fore the filing of the first application. See id. § 4(a)(1), (c). Upon Ford’s return

                                         2
     Case: 17-50336        Document: 00514756643           Page: 3     Date Filed: 12/11/2018



                                        No. 17-50336
to federal court, his claim was accordingly denied as time-barred and proce-
durally defaulted. The district court concluded that the state court, by citing
Article 11.07, § 4(a)–(c), had implicitly determined that Ford knew or could
have reasonably discovered the plea offer before October 2013.

       This court granted Ford a certificate of appealability to challenge that
ruling. Specifically, we held that reasonable jurists could debate whether the
state court had implicitly found that Ford knew about the plea offer before
filing his first postconviction applications and whether that finding was subject
to the presumption of correctness.

                                               II.
       We review “the district court’s findings of fact for clear error and its con-
clusions of law de novo, applying the same standard of review that the district
court applied to the state court decision.” 1 A state court’s factual findings are
presumed to be correct, and the applicant bears the burden of rebutting that
presumption by clear and convincing evidence. See 28 U.S.C. § 2254(e)(1).
“This deference extends not only to express findings of fact, but to the implicit
findings of the state court.” 2 As long as there is “some indication of the legal
basis for the state court’s denial of relief,” the district court may infer the state
court’s factual findings even if they were not expressly made. 3 Ford contends
that the state court never made a factual finding to which we must defer. We



       1 Canales v. Stephens, 765 F.3d 551, 562 (5th Cir. 2014) (quoting Roberts v. Thaler,
681 F.3d 597, 603 (5th Cir. 2012)).
       2Garcia v. Quarterman, 454 F.3d 441, 444 (5th Cir. 2006) (citing Summers v. Dretke,
431 F.3d 861, 876 (5th Cir. 2005); Young v. Dretke, 356 F.3d 616, 629 (5th Cir. 2004)).
       3  Goodwin v. Johnson, 132 F.3d 162, 184 (5th Cir. 1997). See also Thompson v. Linn,
583 F.2d 739, 742 (5th Cir. 1978) (per curiam) (quoting Townsend v. Sain, 372 U.S. 293, 314
(1963)) (permitting the district court to “reconstruct the findings of the state court, ‘either
because (the state trial judge’s) view of the facts is plain from his opinion, or because of other
indicia’”).
                                                3
    Case: 17-50336            Document: 00514756643          Page: 4     Date Filed: 12/11/2018



                                           No. 17-50336
disagree.

                                                  A.
         Under AEDPA, a prisoner may file a habeas application within one year
of the latest of four discrete events. See id. § 2244(d)(1). Among those are “the
date on which the judgment became final by the . . . expiration of the time for
seeking [direct] review” and “the date on which the factual predicate of the
claim . . . could have been discovered through the exercise of due diligence.”
Id. § 2244(d)(1)(A), (D). On May 9, 2012, the TCCA refused Ford’s petitions for
discretionary review. His conviction thus became final on August 7, 2012,
when he failed to file a petition for writ of certiorari within ninety days of that
order. 4 Hence, absent a showing that a later date controls, AEDPA’s one-year
limitation period commenced on August 7, 2012.

         Proceeding pro se, Ford maintains that the period should have begun on
October 7, 2013, when he first discovered the factual predicate of his IAC claim.
But the TCCA implicitly found otherwise when considering his later applica-
tions for state habeas relief. Indeed, Ford presented two key documents before
the court: (1) his trial attorney’s affidavit claiming that Ford had knowingly
rejected the eight-year plea deal and (2) his own sworn statement averring that
he would have accepted the deal had counsel conveyed it to him. Confronted
with such conflicting evidence, the TCCA dismissed the petitions as an abuse
of the writ under Article 11.07, § 4(a)–(c). Because that provision bars subse-
quent applications for which the factual basis was previously available, the
state court necessarily found that Ford knew or could have reasonably known
about the plea deal before filing his first petitions.




         4   See SUP. CT. R. 13.1; see also, e.g., Flanagan v. Johnson, 154 F.3d 196, 197 (5th Cir.
1998).
                                                   4
     Case: 17-50336      Document: 00514756643        Page: 5     Date Filed: 12/11/2018



                                     No. 17-50336
      That implicit factual finding is subject to the presumption of correctness.
See Garcia, 454 F.3d at 444. Ford’s bare assertion that he learned of the plea
offer by reading counsel’s affidavit is not enough to overcome the presumption.
“Absent evidence in the record,” we will not “consider a habeas petitioner’s bald
assertions on a critical issue in his pro se petition . . . , unsupported and un-
supportable by anything else contained in the record, to be of probative eviden-
tiary value.” Ross v. Estelle, 694 F.2d 1008, 1011 (5th Cir. 1983) (per curiam)
(citations omitted). Because the state court would have considered Ford’s ha-
beas petitions had it believed his testimony, “its failure to grant relief [is] tan-
tamount to an express finding against [his] credibility.” Marshall v. Lonberger,
459 U.S. 422, 433 (1983). Such a credibility determination “made on the basis
of conflicting evidence [is] entitled to a strong presumption of correctness and
[is] ‘virtually unreviewable’ by the federal courts.” 5

      Citing Arnold v. Thaler, 6 Ford nonetheless maintains that the state
court’s factual finding is not entitled to the presumption of correctness. Arnold
involved a similar claim that counsel had failed to notify the defendant of a
plea deal before the prosecution had withdrawn it. In reversing the dismissal
of the claim, this court noted that “the state court [had] made no finding to
which we must defer.” Arnold, 630 F.3d at 370. Ford urges us to reach the
same conclusion here because the state court dismissed his claim without hold-
ing an evidentiary hearing or making any explicit findings of fact.

      Arnold is inapposite. Unlike the present case, the state court in Arnold
never made any factual findings regarding the pertinent issue on appeal:



      5 Pippin v. Dretke, 434 F.3d 782, 792 (5th Cir. 2005) (quoting Moore v. Johnson,
194 F.3d 586, 605 (5th Cir. 1999)).
      6 Arnold v. Thaler, 630 F.3d 367, 368 (5th Cir. 2011) (per curiam), vacated, 566 U.S.
901 (2012).
                                            5
     Case: 17-50336       Document: 00514756643         Page: 6    Date Filed: 12/11/2018



                                      No. 17-50336
namely, whether the defendant was prejudiced by his attorney’s deficiency. Id.
Instead, the state court merely found that the prosecution had rescinded the
offer with just cause. Id. at 369. This court therefore owed no deference to the
state court’s rulings. Such is not the case here. The TCCA implicitly deter-
mined that Ford could have reasonably discovered the plea offer before filing
his first postconviction applications. Under AEDPA, that implicit finding com-
mands deference. See 28 U.S.C. § 2254(e)(1).

       Ford yet insists that no deference is owed because both the district court
and the state previously found that he had first learned of the plea offer
through counsel’s affidavit. Ford is mistaken. The district court made no spe-
cific factual determination but relied on “common sense” in assuming that Ford
had been unaware of the offer until reading the affidavit. Similarly, the state
never agreed that Ford had lacked knowledge of the offer before his first post-
conviction applications. In conceding that the IAC claim might not be proce-
durally foreclosed, the state acknowledged the “possib[ility]” that Ford “may”
have first discovered the offer through counsel’s affidavit.

       Consequently, the district court correctly determined that the one-year
limitation period began on August 7, 2012. Ford filed his first state habeas
petitions no earlier than July 14, 2013. 7 The pendency of those petitions tolled
the period until January 15, 2014, when they were denied by the TCCA. See
id. § 2244(d)(2). Because limitations thus expired on February 10, 2014, Ford’s
IAC claim, filed in November, 2014, is time-barred.

                                             B.
       For much the same reason, the district court rightly held that Ford’s IAC


       7The prison mailbox rule applies to state habeas applications. See Richards v. Thaler,
710 F.3d 573, 578–79 (5th Cir. 2013). Given that Ford signed and dated his state applications
on July 14, 2013, they could not have been filed before that date.
                                             6
     Case: 17-50336         Document: 00514756643          Page: 7   Date Filed: 12/11/2018



                                         No. 17-50336
claim was procedurally foreclosed. This court may not consider habeas claims
“when (1) a state court [has] declined to address [those] claims because the
prisoner had failed to meet a state procedural requirement, and (2) the state
judgment rests on independent and adequate state procedural grounds.” 8 We
may review the merits of a procedurally defaulted claim, however, if the peti-
tioner shows “cause for the default and prejudice from a violation of federal
law.” 9 Nevertheless, “a failure to raise a claim in an earlier habeas petition
may not be excused for cause ‘if the claim was reasonably available’ at the time
of the first petition.” 10

       The TCCA refused to consider Ford’s IAC claim as an abuse of the writ
under Article 11.07, § 4(a)–(c). That statute is an “adequate and independent
state procedural ground to bar federal habeas review.” 11 Ford cannot show
cause for the default in that the factual predicate of the IAC claim was reason-
ably available at the time of his first petitions. We therefore lack jurisdiction
to address the merits of his claim.

       AFFIRMED.




       8
           Canales, 765 F.3d at 562 (quoting Maples v. Thomas, 565 U.S. 266, 280 (2012)).
       9   Id. (quoting Martinez v. Ryan, 566 U.S. 1, 10 (2012)).
       10Fearance v. Scott, 56 F.3d 633, 636 (5th Cir. 1995) (quoting Selvage v. Collins,
975 F.2d 131, 133 (5th Cir. 1992)).
       11Smith v. Johnson, 216 F.3d 521, 523 (5th Cir. 2000) (per curiam) (citing Fearance,
56 F.3d at 642).
                                                7